DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-27 are pending and are being examined herein.
Priority
Examiner acknowledges that this application is a Continuation (CON) of now abandoned application 15/745580, which was a 371 national stage entry to the international application PCT/GB2016/052170, filed 18 July 2016, which then claimed priority to seven different applications filed in Great Britain: (1) GB 1512639.4, filed 17 July 2015; (2) GB 1517065.7, filed 28 September 2015; (3) GB 1518883.2, filed 26 October 2015; (4) GB 1519218.0, filed 30 October 2015; (5) GB 1519380.8, filed 3 November 2015; (6) GB 1521363.0, filed 3 December 2015; and (7) GB 1602534.8, filed 12 February 2016.  The only certified copy provided of any of these documents in application 15/745580 was (2) (which had been placed in the file wrapper as of 17 Jan 18).  It should be noted that this certified copy provided in application 15/745580 (GB 1517065.7, filed 28 September 2015) is merely 35 power point slides, which upon review does not constitute sufficient detail to provide written description and/or enablement of the current claim set in the instant application.  As such, it is not currently determinable as to which claims have sufficient support in which (and/or which combination) of these additional applications, if at all, and thus the effective filing date of the instant application may in fact be 17 Jan 18 (based only on the filing date of the 15/745580 application), or could be 18 Jul 16 (based on the filing date of the PCT application), or could range from 12 Feb 2016 all the way back to 17 July 2015 (depending on which application or applications of the seven British application the specification/-s support comes from).  Therefore, if a prior art reference is used in a prior art rejection below that predates the 17 Jan 18 filing date of the 15/745580 application, but does not necessarily predate the PCT application filing date or one or more of the seven British applications, if Applicant would like to overcome a prior art reference that meets this criteria, it shall be required of the Applicant to identify on record the portion/-s of the specification/-s of the one or more of these applications that first gave proper support to that/those particular claim/-s (also known as “perfecting” the claims).
Election/Restrictions
Examiner notes that this instant application is a Continuation (CON) even though all the pending claims are drawn to the non-elected invention from the parent case (15/745580).  As a Continuation (CON) though, rather than a Divisional (DIV) that would have only included the specific non-elected claims from the parent case (15/745580), a restriction requirement could technically still be made in this instant application in view of the specification (versus the claims) to force Applicant to elect a single invention out of the two inventions (either the aircraft or the SIAM system) described in the specification, just like what was required in the parent case (15/745580).  However, since the Applicant is only claiming the SIAM system in the instant application, so long as Applicant does not attempt to bring in claims drawn to the aircraft later during prosecution, the Examiner has determined that there is likely no search burden, and thus a restriction requirement is not being made at this time (additionally, it is not currently possible for the Examiner to request an oral election to a restriction based on the specification because the file wrapper currently indicates that there is no attorney of record or customer number associated with this application).  If later in prosecution the Applicant amends the claims or brings in new claims that are drawn to the aircraft rather than the currently claimed SIAM system, a proper restriction may still be made at that time and/or the Examiner may treat any of those claims as withdrawn due to election by original presentation (meaning that the Examiner had already examined the claims drawn to the SIAM system invention so Applicant cannot later switch to claims drawn to the aircraft invention).
Information Disclosure Statement
Examiner has marked “considered” all of the references in the IDS submitted on 26 Oct 20 with the only exception being the French document FR 3019923, which was not provided by the Applicant, nor was an English translation provided (as it is not in English).  While the other foreign reference listed (WO 2016/154949) also wasn’t provided, it was already of record in the parent case (15/745580), and it was in English, so this document was still considered by the Examiner.
Claim Interpretation
Firstly, the instant application’s lone independent claim (Claim 1) is drafted without a clear transition from preamble to claim body.  For purposes of compact prosecution, the Examiner is interpreting this claim as though the first semi-colon is ending the preamble and the limitation following that semi-colon is beginning the claim body.  It should further be noted that in Acceleration Bay, LLC v. Activision Blizzard Inc., the Federal Circuit Court determined that: (a) in claims that do not have a transition phrase formally denoting a preamble, terms interpreted by the Examiner as being part of the preamble are not substantive limitations of the claims and should not be afforded patentable weight despite the lack of any transition phrases, and (b) Applicants should avoid such “poor claim drafting” by including a transition word to clearly delineate between the preamble and the body.
Secondly, the following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations each use a generic placeholder (i.e. “system”) coupled with functional language (i.e. “…is configured to receive and process…”) without reciting sufficient structure to perform the recited function/-s and each generic placeholder is not preceded by a structural modifier.  Such a claim limitation is “the airspace management system is configured to receive and process…” found within independent Claim 1 (and wherein “the airspace management system” is repeated again in all of the dependent Claims 2-27 as well).  Because this claim limitation is being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof, as described below:
“a secure integrated airspace management (SIAM) system including one or more secure global registries or databases”, Paragraph 20; this paragraph indicates that the SIAM system at least includes a memory to store said registries or databases.  Thus, the Examiner is interpreting the SIAM system to be a memory, such as one found in a generic computing device or the like.
“The general architecture of the SIAM system is shown in Figure 6, with various User and RPAS interfaces connecting into the main system. System architecture and data flow is very similar to that used in high performance, secure financial trading systems, and is optimised for cloud deployment facilitating global operation”, Paragraph 160; this paragraph (and Fig. 6) indicates that this system is a network of applications and databases and there doesn’t appear to be any additional structures.  Thus, the Examiner is still interpreting the SIAM system as above, where it is a generic computing device or the like.
“The RPAS Key is an integral part of the SIAM system. The Key is a physical device that acts as an aircraft GO / NO GO facility. A registered and activated Key must be inserted into the RPAS for the aircraft and its systems to operate; like an ignition key enables a motor vehicle and a SIM card enables a mobile phone, the Key enables the RPAS to be activated”, Paragraph 81; this paragraph indicates that the RPAS Key is “an integral part of the SIAM system”; however, this description creates confusion within the specification because if this key were a critical component to the SIAM system, it appears as though it would at least be mentioned in the claims, which it is not.  And furthermore, Paragraph 87 specifically says “the Key must facilitate reception and activation of….transmitted from the SIAM to the aircraft” and Paragraph 140 specifically says “The RPAS Key is an on-board SIM-type digital device that provides communications between the RPAS and SIAM”, which each indicate that the SIAM does not include the aircraft/RPAS itself, and since the Key described in Paragraph 81 specifically states that the Key is an “RPAS Key” that “must be inserted into the RPAS for the aircraft and its systems to operate”, it appears more likely that the RPAS Key is not meant to be considered as a part of the SIAM system, at least not as currently claimed.  So the Specification is objected to below for appearing to contradict itself as described above, and for purposes of compact prosecution, Examiner is interpreting the claimed SIAM system to not include the aircraft/RPAS nor the RPAS Key.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Specification
The disclosure is objected to because of the following informalities: (a) As discussed immediately above pertaining to the 35 USC 112(f) interpretation of “the airspace management system”, the specification appears to contradict itself when describing specific components of the SAIM system versus specific components that are not part of the SAIM system.  (b) As discussed below with the 35 USC 112(a) written description rejection of Claim 1, the specification appears to contradict itself when describing the providing of real-time flight manoeuvre control signals to the UASs.  Appropriate corrections are required.
Claim Objections
Claims 1-27 are objected to because of the following informalities:
Each of Claims 1-27 in one or more places use the term “in which” instead of the more generally accepted term “wherein”.  While use of “in which” is not necessarily wrong, it is not commonly utilized.  Appropriate corrections are suggested but not required.
Claim 1 uses the British spelling of the word “manoeuvre” instead of the American spelling as “maneuver”.  Additionally, Claim 1 is drafted without a clear transition from preamble to claim body; Applicant should avoid such “poor claim drafting” (see associated discussion in the Claim Interpretation section above) by including a transition word to clearly delineate between the preamble and the body.  Appropriate corrections are suggested but not required.
When there are three or more elements in a list there should be an Oxford comma to clearly differentiate the 2nd-to-last and last elements, and Claims 1-3, 10, and 14 each include a list of three or more elements without including the Oxford comma.  Appropriate corrections are required.
Each of Claims 13-14 and 16 include British spellings using an “s” instead of the American spellings using a “z” for the terms “authorised” and “authorisation”.  Appropriate corrections are suggested but not required.
Each of Claims 25-26 include the phrase “in which the if jamming is detected”, which appears to instead mean to be “in which the jamming is detected”.  Additionally, and specific to Claim 26 only, this claim also uses the phrase “instruct the UASs to take a specific action, such as return to operator; execute a pre-saved route”, which appears to instead mean to be “instruct the UASs to take a specific action, such as return to operator[[;]] or execute a pre-saved route”.  Appropriate corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent Claim 1 is directed toward a system (as are dependent Claims 2-27).  Therefore, Claims 1-27 are directed to a statutory category of invention under Step 1.
Under Step 2A and Step 2B, the invention of Claims 1-27 is also directed to an abstract idea without significantly more.  Specifically, the claims, under their broadest reasonable interpretation (BRI) cover certain mental processes.  The invention described by independent Claim 1 is being reproduced for illustration, and include the following limitations: An airspace management system configured to track multiple unmanned aerial systems (UASs), but not to provide real-time flight manoeuvre control signals to any of these UASs; and in which the airspace management system is configured to
receive and process, from each UAS it is tracking, each of the following: a unique identifier; and the real-time heading, position, speed and altitude of the UASs ((a) a person’s mind may serve as a means for receiving any type of data from sensory inputs and/or memory, including data relating to and/or generated by UASs that the person may be thinking about, and further, a person’s mind is more than capable of being the means for processing data (i.e. thinking about the data and drawing one or more conclusions based on thinking about the data); (b) the “airspace management system” itself, which carries out this function, is a 35 USC 112(f) term that has been interpreted to be no more than a generic computing device; and (c) the portion of this function describing the receipt of the data is also merely a form of insignificant pre-solutionary activity, as will be described further below).
Under Step 2A, Prong One, no additional structures are presented in the claims that are definitively part of the claimed “airspace management system”, and the “airspace management system” itself is just a generic computing component that executes the data analysis (i.e. “process” data).  Dependent Claim 4 states that the airspace management system includes “elements” that are local to the UASs and/or at a remote server, but never describes what those elements are or what their functionalities are.  Therefore, these claims recite a judicial exception of an abstract idea, specifically, a mental process, because firstly, the human mind may be considered analogous to generic computing structure, secondly, the collecting of the data used for the data analysis may be considered insignificant pre-solutionary activity, and thirdly, transmitting result data following the data analysis may be considered insignificant post-solutionary activity.  “Tracking” particular data (such as in dependent Claims 2 and 9), “receiving” data (such as in dependent Claims 10-11), “determining” or “detecting” events or other things based on data (such as in dependent Claims 8, 12-13, and 24-26), “logging” certain data (such as in dependent Claim 21), “validating”/“authorizing”/”enabling” (such as in dependent Claims 13 and 15), “storing” information (such as in dependent Claims 18-19 and 25), “managing” airspace (such as in dependent Claim 27), and “connecting to” (such as in dependent Claim 12) are also functions done by only generic computing components and can also be done as a mental process in the human mind.  Also note that any “communicate” functionality (such as in dependent Claims 3 and 5), “provide” functionality (such as in dependent Claims 7-8 and 13), “send” functionality (such as in dependent Claims 6, 14, 16, 20, and 22-23), “requesting” functionality (such as in dependent Claim 17), and “instruct” functionality (per dependent Claim 26), is merely describing the transmitting of information, which does not amount to more than this judicial exception because the transmitting of result data following the data analysis (i.e. “process” data) may be considered insignificant post-solutionary activity, as already stated above.
Under Step 2A, Prong Two, the “mental processes” judicial exception is not integrated into a practical application.  Any of the dependent claims that involve outputting something somewhere (i.e. transmitting result data), don’t involve limitations that guarantee that any result data transmitted is actually sent to a useful recipient, then received by the useful recipient, and then utilized for a practical application/purpose by the useful recipient.  Something may be “transmitted” yet never taken/received/used.  As practical examples, knowing the answer to something but never sharing it doesn’t help a person needing the answer, giving the answer to something needed by one person but given to another person doesn’t help the person needing the answer, shouting the answer to something doesn’t help a person needing the answer that’s well out of hearing distance, and giving the answer to something to a person that already knows the answer doesn’t help them either.  Furthermore, much of these limitations describe intended uses of what is outputted, but the intended use is to be done using an element external to the claimed system (e.g. “UASs” per at least dependent Claim 3, “operator” per dependent Claims 17, 22-23 and 26, “air traffic controller system” per dependent Claims 5-8 and 11, “radar system” per dependent Claims 12-13, “authorized 3rd party” per dependent Claim 14, etc.).  Therefore, these limitations do not amount to any practical application nor amount to anything significantly more than the abstract idea itself.  At best, the claims utilizing the generic computing components are at best only describing the implementation of the abstract idea within the realm of computers.  Simply limiting the use of the abstract idea to one particular environment or field of use, such as the realm of computers, does not impose any meaningful limits on practicing the abstract idea.  Therefore, because there are not any additional elements integrated into the claimed system of these claims as a whole, these claims are directed to an abstract idea.
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, even if limiting the use of the idea to one particular environment employing generic computer functions to execute the abstract idea, this will not add significantly more than the judicial exception, and limiting the use of the abstract idea to a particular environment or field of use, such as the realm of computers, cannot provide an inventive concept.  Therefore, Claims 1-27 are not patent eligible.
Claim Rejections - 35 USC § 112
Firstly, the following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 (and thus Claims 2-27 due to dependency) is rejected under 35 U.S.C. 112(a) because the claim purports to invoke 35 U.S.C. 112(f) (“the airspace management system is configured to receive and process, from each UAS it is tracking, each of the following: a unique identifier; and the real-time heading, position, speed and altitude of the UASs”) but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.  Appropriate corrections are required.  Please note that this single means claim has been determined as such in view of the interpretation of the claim described in the above Claim Interpretation section due to there being no clear delineation between a preamble and a claim body (“An airspace management system configured to track multiple unmanned aerial systems (UASs), but not to provide real-time flight maneuver control signals to any of these UASs” is being considered the preamble).
Claim 1 (and thus Claims 2-27 due to dependency) is also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claim 1 includes (in what is interpreted as being part of the preamble) a negative limitation that states “not to provide real-time flight manoeuvre control signals to any of these UASs”; however, the specification fails to describe this negative limitation anywhere and actually appears to contradict it with several different types of signals also described in the specification.  For example, this occurs when discussing the authorization signal being sent to the UASs to permit the UASs to operate, wherein the authorization signal may be considered a provided real-time flight manoeuvre control signal to the UASs, since it controls their ability to fly/maneuver.  Additional signals described in the specification that may be considered a provided real-time flight manoeuvre control signal to the UASs include revoking permission for a specific UAS or operator that would result in the UAS to return to land or prevent it from flying, remotely updateable lists of no fly zones for each UAS that the UAS is programmed to avoid, an updateable list of permitted flight paths and regions where each UAS is programmed to use, and instructions telling the UASs to take a specific action such as returning to operator or executing a pre-saved route if jamming is detected.  As such, the written description fails to clarify what this limitation actually means.  Appropriate correction is required.  It should be further noted that Claims 15-20 and 26 each appear to be discussing specific control signals that also appear to contradict this limitation from Claim 1, and thus they are being rejected below under 35 USC 112(d) for being improper dependent claims since they are all dependent on that negative limitation found in Claim 1 but then each discuss signals that appear to violate it.
Secondly, the following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 6, 10, and 14 (and thus Claims 3-5, 7-9, 11-13, and 15-27 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These claims each utilize the phrase “the real-time heading, position, speed and altitude”, which lacks proper antecedent basis for use in these claims.  For purposes of compact prosecution, the Examiner is considering the first use of this phrase to start with an “a” instead of “the”.  Appropriate corrections are required.
Claims 3, 8, 22-23, and 26-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, in each of Claims 3, 8, 22-23, and 26-27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Secondly, and specific to just Claim 3, this claim uses the term “WiFi” in a limitation of the claim, and (a) the appropriate use of the superscript “TM” is not utilized with this phrase, and (b) if the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  See MPEP 2173.05(u).  The Office recommends amending this claim to describe the technology in generic terms that do not use a trademark.  Appropriate corrections are required.
Claims 11, 18, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, these claims utilize the phrase “hard and soft no fly zones”, which is not clear because there is no way to determine what makes a no fly zone “hard” vs. “soft”.  Other than using the acronym “HNFZ” for “hard no fly zone” and “SNFZ” for “soft no fly zone”, the specification fails to further describe the distinctions between such zones.  Secondly, and specific to just Claim 11, this claim uses the term “the air traffic controller system”, which lacks proper antecedent basis for use in this claim.  For purposes of compact prosecution the Examiner is interpreting “hard” and “soft” “no fly zones” as the more generic “no fly zone”, and is interpreting “the air traffic controller system” to instead be “an air traffic controller system” (or alternatively, Applicant can amend Claim 11 to instead be dependent on Claim 5 instead of Claim 1).  Appropriate corrections are required.
Thirdly, the following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9-10 appear to be merely repeating limitations already found in independent Claim 1 with the only exception being that they are being specific to “civilian aircrafts” rather than “each UAS” as per independent Claim 1.  However, “each UAS” is all encompassing of both tracked civilian aircrafts and tracked non-civilian aircrafts, so these claims do not appear to actually be limiting independent Claim 1 at all.  It should be also noted that Claim 10 may be incorrectly listed as dependent on independent Claim 1 as it may instead be meant to be dependent on dependent Claim 9 since that is the claim that first mentions civilian aircrafts.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 15-20 and 26 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15-20 and 26 are all directly dependent on or indirectly dependent on independent Claim 1, but they each appear to be discussing specific provided control signals to the UASs that contradict the negative limitation from Claim 1 that requires “not to provide real-time flight manoeuvre control signals to any of these UASs”.  See the above Claim Rejection under 35 USC 112(a) written description against Claim 1 for further details.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong et al. (WO 2016/154949, based on foreign priority to PCT/CN2015/075626, filed 31 Mar 15), herein “Gong”.
Regarding Claim 1 (independent), Gong discloses an airspace management system configured to track multiple unmanned aerial systems (UASs), but not to provide real-time flight manoeuvre control signals to any of these UASs (“a UAV system where an air control system interacts with multiple UAVs”, Paragraph 103, “An authentication system may include memory storage 130 that may store information about the users, remote controllers, and/or the UAVs. The memory storage may include one or more memory storage units. The one or more memory storage units may be provided together or may distributed over a network and/or at different locations. In some instances, the memory storage may be a cloud storage system. The memory storage may include one or more databases storing the information”, Paragraph 138); and in which the airspace management system is configured to
receive and process, from each UAS it is tracking, each of the following: a unique identifier (“The information may include identification information about the users, remote controllers, and/or the UAVs. For example, the identification may include user identifiers (e.g., USER ID1, USER ID2, USER ID3, ...) and/or UAV identifiers (e.g., UAV ID1, UAV ID2, UAV ID3, ...). Remote controller identifiers may optionally be stored as well”, Paragraph 139); and the real-time heading, position, speed and altitude of the UASs (“The information in the information sets may be used to track individualized UAV activity. For example, one or more commands, associated user identifier(s), and associated UAV identifier(s) may be used to track individualized UAV activity. Information sets may store commands, user information, UAV information, timing information, location information, environmental condition information, flight regulation information, or any detected conditions. Any information may be corresponding to a command. For example, geographical information may include location of a UAV and/or remote controller when the command is issued”, Paragraphs 422-423, “the flight of the UAV may be monitored, and if the manual control is deviating from the proposed flight plan by too great a margin, the UAV may be forced to under a flight response measure”, Paragraph 316, “contextual information may include a location of a UAV”, Paragraph 374, “information in the memory storage system may be analyzed. The information sets may be analyzed to detect one or more patterns of behavior…Statistical analysis may be performed on the information sets in the memory storage units. Such statistical analysis may be useful for identifying trends or correlated factors”, Paragraph 420, “types of deviations in the UAV behavior are assessed…a deviation in a location of the UAV may be treated differently than a deviation in speed of the UAV”, Paragraph 479, “the location of the UAV may be tracked. The location of the UAV may include orientation of the UAV. Tracking location of the UAV may also include tracking movement of the UAV (e.g., translational velocity, translational acceleration, angular velocity, angular acceleration)…UAV activity may be tracked in real-time. The UAV activity may be continuously tracked, periodically tracked, tracked according to a schedule, or tracked in response to a detected event or condition”, Paragraph 617, “flight regulations may prevent the UAV from flying above an altitude ceiling that may be fixed or variable. In another instance, the flight regulations may prevent the UAV from flying beneath an altitude floor that may be fixed or variable. The UAV may be required to fly at an altitude between the altitude floor and the altitude ceiling. In another example, the UAV may not be able to fly within one or more ranges of altitude”, Paragraph 173, “receiving, at a plurality of recorders, one or more messages from the UAV; time-stamping, at the plurality of recorders, the one or more messages from the UAV; and calculating, with aid of one or more processors, the location of the UAV based on the time-stamping of the one or more messages”, Paragraph 47, “the air situation monitoring system may trace tracks of aircrafts”, Paragraph 537, “A UAV may regularly and actively report to the air control system its current position and course”, Paragraph 499, “An authenticated UAV may wirelessly broadcast relevant information (such as its ID, its position, and its course)”, Paragraph 826).
Regarding Claim 2, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to track in real time the unique identifier and the real-time heading, position, speed and altitude of the UASs (“The UAV activity may be tracked in real-time. The UAV activity may be continuously tracked, periodically tracked, tracked according to a schedule, or tracked in response to a detected event or condition”, Paragraph 617).
Regarding Claim 3, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to communicate with each UAS using wireless communication protocols such as WiFi, long-range ("LoRA"), satellite or cellular such as 2G, 3G, 4G or 5G (“A UAV may communicate with an authentication system…A UAV may communicate with an air control system of an authentication system…A UAV may communicate with an air control system in any manner. For instance the UAV may form a direct communication channel with the air control system. Examples of direct communication channels may include radio connections, WiFi, WiMax, infrared, Bluetooth, or any other type of direct communication”, Paragraphs 313-314).
Regarding Claim 4, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system includes elements that are local to the UASs, or at a remote server, or some distributed combination of the two (“The air control system and the authentication center may or may not utilize the same set of hardware. The air control system and the authentication center may or may not be provided at the same location. In some instances, a hardwired connection may be provided between the air control system and the authentication center. Alternatively, a wireless communication may be provided between the air control system and the authentication center. Direct communications may be provided between the air control system and the authentication center. Alternatively, indirect communications may be provided between the air control system and the authentication center. Communications between the air control system and authentication center may or may not traverse a network”, Paragraph 345, “The memory storage system may be provided at a single location or may be distributed over multiple locations. In some embodiments, the memory storage system may include a single memory storage unit, or multiple memory storage units. A cloud computer infrastructure may be provided. In some instances, a peer-to-peer (P2P) memory storage system may be provided”, Paragraph 404).
Regarding Claim 5, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to communicate or integrate with an air traffic controller system (“an air control system configured to receive a UAV identifier for the authenticated UAV and a user identifier for the authenticated user and provide a set of flight regulations based on at least one of: the authenticated UAV identifier and the authenticated user identifier”, Paragraph 46, “The air control system and the authentication center may or may not utilize the same set of hardware. The air control system and the authentication center may or may not be provided at the same location. In some instances, a hardwired connection may be provided between the air control system and the authentication center. Alternatively, a wireless communication may be provided between the air control system and the authentication center. Direct communications may be provided between the air control system and the authentication center. Alternatively, indirect communications may be provided between the air control system and the authentication center. Communications between the air control system and authentication center may or may not traverse a network”, Paragraph 345).
Regarding Claim 6, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to send the unique identifier and the real-time heading, position, speed and altitude of the UASs, to an air traffic controller system (“an air control system configured to receive a UAV identifier for the authenticated UAV and a user identifier for the authenticated user and provide a set of flight regulations based on at least one of: the authenticated UAV identifier and the authenticated user identifier”, Paragraph 46, “The air control system and the authentication center may or may not utilize the same set of hardware. The air control system and the authentication center may or may not be provided at the same location. In some instances, a hardwired connection may be provided between the air control system and the authentication center. Alternatively, a wireless communication may be provided between the air control system and the authentication center. Direct communications may be provided between the air control system and the authentication center. Alternatively, indirect communications may be provided between the air control system and the authentication center. Communications between the air control system and authentication center may or may not traverse a network”, Paragraph 345, “the location of the UAV may be tracked. The location of the UAV may include orientation of the UAV. Tracking location of the UAV may also include tracking movement of the UAV (e.g., translational velocity, translational acceleration, angular velocity, angular acceleration)…UAV activity may be tracked in real-time. The UAV activity may be continuously tracked, periodically tracked, tracked according to a schedule, or tracked in response to a detected event or condition”, Paragraph 617).
Regarding Claim 7, Gong discloses the airspace management system of Claim 5, and Gong further discloses: in which the airspace management system is configured to provide a real-time feed of UASs tracks to the air traffic controller system (“an air control system configured to receive a UAV identifier for the authenticated UAV and a user identifier for the authenticated user and provide a set of flight regulations based on at least one of: the authenticated UAV identifier and the authenticated user identifier”, Paragraph 46, “The air control system and the authentication center may or may not utilize the same set of hardware. The air control system and the authentication center may or may not be provided at the same location. In some instances, a hardwired connection may be provided between the air control system and the authentication center. Alternatively, a wireless communication may be provided between the air control system and the authentication center. Direct communications may be provided between the air control system and the authentication center. Alternatively, indirect communications may be provided between the air control system and the authentication center. Communications between the air control system and authentication center may or may not traverse a network”, Paragraph 345, “the location of the UAV may be tracked. The location of the UAV may include orientation of the UAV. Tracking location of the UAV may also include tracking movement of the UAV (e.g., translational velocity, translational acceleration, angular velocity, angular acceleration)…UAV activity may be tracked in real-time. The UAV activity may be continuously tracked, periodically tracked, tracked according to a schedule, or tracked in response to a detected event or condition”, Paragraph 617).
Regarding Claim 8, Gong discloses the airspace management system of Claim 5, and Gong further discloses: in which the airspace management system is configured to detect events associated with each UAS, such as a breach of a restricted airspace, and provide a real-time feed of the detected events for each UAS to the air traffic controller system (“when one or more events or conditions have been detected (e.g., unusual flying patterns by the UAV)”, Paragraph 335, “The information from the memory storage system may be analyzed in response to particular events or scenarios”, Paragraph 421, “The non-compliance countermeasure system may record and track information about the UAV activity. The various types of information about UAV may be recorded and/or stored. In some embodiments, the information may be stored in a memory storage system. All information pertaining to UAV activity may be stored…the recorded information may be used for disciplinary actions. For example, an event may take place. The recorded information pertinent to the event may be reviewed. The information may be used to determine details of how or why the event occurred…the event may be an action by the UAV that is not in compliance with a set of flight regulations. For example, a UAV may fly through a region where photography is not permitted. However, the UAV may have captured images using the camera…The event may be abnormal behavior exhibited by the UAV”, Paragraph 620).
Regarding Claims 9-10, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is further configured to track civilian aircrafts (per Claim 9) / in which the airspace management system is further configured to receive and process, from each civilian aircraft it is tracking, each of the following: a unique identifier; and the real-time heading, position, speed and altitude of the civilian aircrafts (per Claim 10)  (note that the airspace management system of Claim 1 tracks all UAVs, which thus inherently includes civilian UAVs, and further, it is clear from many portions of Gong that all types of UAVs, military and civilian, are being tracked: “a greater degree of authentication may be required when a UAV is at a security military installation than when a user is at shopping mall”, Paragraph 374, “the air control system may be granted a high operational level while one or more government entities may have a higher operational level. The air control system may have a higher operational level than all private users”, Paragraph 467, “The boundary may prevent all privately owned UAVs from entering Person A’s airspace”, Paragraph 1004, “The boundary may prevent all privately owned UAVs from taking pictures while within Person C’s airspace”, Paragraph 1006).
Regarding Claim 11, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to receive a list of hard and soft no fly zones from the air traffic controller system (“The location may be a flight-restricted zone. The flight-restricted zone may be determined by regulators. The flight-restricted zone may be within a predetermined distance from an airport, a public gathering place, government property, military property, a school, a private residence, a power plant, or any other area that may be designated as a flight restricted zone. The location may remain stationary over time, or may change over time”, Paragraph 222, “if operation of the communication unit would interfere with one or more existing wireless communications within a particular region, the region may be identified as a communication-restricted region”, Paragraph 229, “the second user may take over control when the UAV enters a restricted region. Control may be returned to the first user when the UAV exits the restricted region. The second user may operate the UAV while the UAV is within the restricted region”, Paragraph 293, “a user may normally be able to operate the UAV, but may need to be authenticated to operate the UAV within a selected airspace, such as a restricted region”, Paragraph 299, “the user may not be permitted to operate the UAV within the restricted airspace but may be permitted to operate the UAV in other regions”, Paragraph 307, “an air control system finds that a UAV enters into a restricted area, the air control system may warn the UAV or dissuade the UAV from continuing activity in said area. The restricted area may or may not be determined with aid of a geo-fencing device as described elsewhere herein. A restricted area may optionally be an allocated volume or space above an allocated region. The user may not be authorized to fly the UAV into the restricted area. The UAV may not be authorized to enter the restricted area. In some embodiments, no UAVs are authorized to enter the restricted area. Alternatively, some UAVs may be authorized to enter the restricted area, but the area may be restricted to the UAV controlled by the user”, Paragraph 463, “the air control system may prepare a list of geo-fencings to avoid for each UAV”, Paragraph 833).
Regarding Claim 12, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to connect to a radar system that detects all UASs in a region (“The flight supervision module may utilize data collected by one or more sensors off-board the UAV. The data may be collected by radar, photoelectric sensors, or acoustic sensors that may monitor UAVs or other activity within an allocated airspace. The data may be collected by one or more base stations, docks, battery stations, geo-fencing devices, or networks. The data may be collected by stationary devices. The stationary devices may or may not be configured to physically interact with the UAVs (e.g., restore energy to the UAV, accept a delivery from a UAV, or provide repairs to the UAV). The data may be provided from wired or wireless communications”, Paragraph 150, “geo-fencing device 2310 may be able to detect the presence of the UAV. The geo-fencing device may include a detector that may detect the presence of a UAV when the UAV is within a predetermined geographic range of the geo-fencing device. The detector may be any type of detector, such as those described elsewhere herein. For example, the detector may use a vision sensor, radar, or any other detection mechanism as described elsewhere herein. The detector may be configured to detect the UAV with aid of one or more external device”, Paragraph 714).
Regarding Claim 13, Gong discloses the airspace management system of Claim 12, and Gong further discloses: in which the airspace management system is configured to provide to the radar system location information for all UAS which the airspace management system has authorised or authenticated, enabling the radar system to determine any UASs which are not authorised or authenticated (“the air situation monitoring subsystem may monitor for the presence of unauthorized aircrafts and may warn a non-compliance countermeasure system based on the detection of unauthorized aircrafts. Examples of airspace monitoring may include radar, photoelectric, and acoustic sensing along with other example…Aircrafts that are being monitored may be positioned in a three-dimensional manner when they are being monitored. For example, the air situation monitoring system may trace tracks of aircrafts and compare them with the planned courses to recognize abnormal behaviors. Abnormal behaviors may be recognized as behaviors that exceed predetermined tolerance thresholds (for example, thresholds for veering off a predetermined flight plan or falling below a threshold altitude while in flight)…the air situation monitoring subsystem may have the auxiliary means for airspace monitoring such as acoustic radar”, Paragraphs 536-538).
Regarding Claim 14, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to send the unique identifier and the real-time heading, position, speed and altitude of the UASs, to an authorised third party (“An authorized third party (such as an air control system, a geo-fencing system, etc.) can identify a corresponding UAV through the authentication center according to its UAV identifier (ID) and obtain relevant information (such as the UAV’s configuration, its capacity level and security level)”, Paragraph 161).
Regarding Claims 15-16, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to validate and authorize each UAS to fly, and without which each UAS cannot fly (per Claim 15) / in which the airspace management system is configured to send an authorisation signal that permits the UASs to operate (per Claim 16) (“FIG. 8 shows a process of considering whether a user is authorized to operate a UAV before permitting operation of the UAV by the user. The process may include receiving a user identifier 810 and receiving a UAV identifier 820. A determination may be made whether the user is authorized to operate the UAV 830. If the user is not authorized to operate the UAV, the user is not permitted to operate the UAV 840. If the user is authorized to operate the UAV, the user is permitted to operate the UAV 850”, Paragraph 268, “A UAV may respond to an authentication request and/or identity checking request. The request may come from an authentication system. In some instances, the request may come from a traffic monitoring server. The request may occur when the UAV is powered on. The request may occur when the UAV makes a request for a resource. The request may come prior to flight of the UAV”, Paragraph 322, “while using the AKA, the authentication center may authenticate the validity of the UAV and the UAV may authenticate the validity of the authentication center.”, Paragraph 522).
Regarding Claim 17, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system can revoke permission for a specific UAS or operator at any time, in which case the UAS, if in the air, will be required or requested to return to land or if still on the ground will be prevented from flying (“the second user that may take over control may be part of emergency services. For instance, the second user may be part of law enforcement, fire services, medical services, or disaster relief services. The second user may be an electronic police. In some instances, the second user may be part of a government agency, such as an agency that may regulate air traffic or other types of traffic. The second user may be an air control system operator. The second user may be a member or administrator of an authentication system. The second user may be a member of a defense force or a quasi-defense force. For instance, the second user may be a member of the Air Force, Coast Guard, National Guard, China Armed Police Force (CAPF), or any other type of defense force or equivalent in any jurisdiction of the world…The second user may take over control from the first user in response to any scenario. In some embodiments, the second user may take over control when the UAV enters a restricted region. Control may be returned to the first user when the UAV exits the restricted region. The second user may operate the UAV while the UAV is within the restricted region. In another instance, the second user may be able to take over control of the UAV at any time. In some instances, when a safety or security threat is ascertained, the second user may be able to take over control of the UAV. For example, if it is detected that a UAV is heading on a collision course with an aircraft, the second user may be able to take over control to avoid the UAV collision with the air craft”, Paragraphs 291-293, “the request may come during flight of the UAV”, Paragraph 322, “during the mission, if communication connections do become established, authentication of the user and/or UAV may occur. If the user and/or UAV do not pass authentication, then a response measure may be taken. For instance, the UAV may land after a predetermined period of time. In another instance, the UAV may return to a starting point of the flight”, Paragraph 308, “Another flight regulation may permit a UAV to only fly for 5 minutes when carrying a package of 1 lb or greater within an allocated volume, and may cause the UAV to automatically land if the UAV has not left the allocated volume within the 5 minutes”, Paragraph 178, “if the user is approaching a flight restricted zone, the user may be alerted and may change course of the UAV to exit the flight restricted zone. If the user does not respond within the grace period, the UAV may be automatically landed within the flight restricted zone”, Paragraph 186, “the flight of the UAV may be monitored, and if the manual control is deviating from the proposed flight plan by too great a margin, the UAV may be forced to under a flight response measure. The flight response measure may include forcing the UAV to go back on course (e.g., takeover flight by a computer or another individual), forcing the UAV to land, forcing the UAV to hover, or forcing the UAV to return to its starting point”, Paragraph 316, “The UAV may take off only if permission is received”, Paragraph 317, “A user may be authenticated before the user is able to exert control over the UAV. A user may be authenticated before a UAV may be permitted to take off”, Paragraph 335, “UAV authentication may occur at any time…The user and UAV authentication…may occur at different times and/or in response to different conditions or scenarios”, Paragraph 336).
Regarding Claim 18, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to store an updateable list of hard and soft no fly zones for each UAS (“The location may be a flight-restricted zone. The flight-restricted zone may be determined by regulators. The flight-restricted zone may be within a predetermined distance from an airport, a public gathering place, government property, military property, a school, a private residence, a power plant, or any other area that may be designated as a flight restricted zone. The location may remain stationary over time, or may change over time”, Paragraph 222, “if operation of the communication unit would interfere with one or more existing wireless communications within a particular region, the region may be identified as a communication-restricted region”, Paragraph 229, “the second user may take over control when the UAV enters a restricted region. Control may be returned to the first user when the UAV exits the restricted region. The second user may operate the UAV while the UAV is within the restricted region”, Paragraph 293, “a user may normally be able to operate the UAV, but may need to be authenticated to operate the UAV within a selected airspace, such as a restricted region”, Paragraph 299, “the user may not be permitted to operate the UAV within the restricted airspace but may be permitted to operate the UAV in other regions”, Paragraph 307, “an air control system finds that a UAV enters into a restricted area, the air control system may warn the UAV or dissuade the UAV from continuing activity in said area. The restricted area may or may not be determined with aid of a geo-fencing device as described elsewhere herein. A restricted area may optionally be an allocated volume or space above an allocated region. The user may not be authorized to fly the UAV into the restricted area. The UAV may not be authorized to enter the restricted area. In some embodiments, no UAVs are authorized to enter the restricted area. Alternatively, some UAVs may be authorized to enter the restricted area, but the area may be restricted to the UAV controlled by the user”, Paragraph 463, “the air control system may prepare a list of geo-fencings to avoid for each UAV”, Paragraph 833).
Regarding Claim 19, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to store an updateable list of permitted flight paths and regions which each UAS is programmed to use (“The flight regulation may indicate areas of the surface over which the UAV may or may not fly, or volumes in space where the UAV may or may not fly. The flight regulations may relate to position of the UAV (e.g., where the UAV is located in space or over the underlying surface) and/or orientation of the UAV. In some examples, the flight regulations may prevent the UAV from flying within an allocated volume (e.g., airspace) and/or over an allocated region (e.g., underlying ground or water). The flight regulations may comprise one or boundaries within which the UAV is not permitted to fly. In other examples, the flight regulations may only permit the UAV the fly within an allocated volume and/or over an allocated region. The flight regulations may comprise one or more boundaries within which the UAV is permitted to fly. Optionally, the flight regulations may prevent the UAV from flying above an altitude ceiling that may be fixed or variable. In another instance, the flight regulations may prevent the UAV from flying beneath an altitude floor that may be fixed or variable. The UAV may be required to fly at an altitude between the altitude floor and the altitude ceiling. In another example, the UAV may not be able to fly within one or more ranges of altitude. For instance, the flight regulations may permit only a certain range of orientations of the UAV, or may not permit certain range of orientations of the UAV. The range of orientations of the UAV may be with respect to one, two, or three axes. The axes may be orthogonal axes, such as yaw, pitch, or roll axes”, Paragraph 173, “a flight plan of a UAV may be pre-registered with an air control system. For instance, a user may need to specify a planned location and/or timing of the flight. The air control system may be able to determine whether the UAV is permitted to fly in accordance with the flight plan…the air control system may determine whether to permit the UAV to fly in accordance with a flight plan based on flight plans of other UAVs, current monitored air traffic, environmental conditions, any flight restrictions in the area and/or time, or any other factor…The flight plan may be recorded in traffic management”, Paragraphs 316-317).
Regarding Claim 20, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to send to each UAS a list of hard and soft no fly zones which are remotely updateable and which the UAS is programmed to avoid (“The location may be a flight-restricted zone. The flight-restricted zone may be determined by regulators. The flight-restricted zone may be within a predetermined distance from an airport, a public gathering place, government property, military property, a school, a private residence, a power plant, or any other area that may be designated as a flight restricted zone. The location may remain stationary over time, or may change over time”, Paragraph 222, “if operation of the communication unit would interfere with one or more existing wireless communications within a particular region, the region may be identified as a communication-restricted region”, Paragraph 229, “the second user may take over control when the UAV enters a restricted region. Control may be returned to the first user when the UAV exits the restricted region. The second user may operate the UAV while the UAV is within the restricted region”, Paragraph 293, “a user may normally be able to operate the UAV, but may need to be authenticated to operate the UAV within a selected airspace, such as a restricted region”, Paragraph 299, “the user may not be permitted to operate the UAV within the restricted airspace but may be permitted to operate the UAV in other regions”, Paragraph 307, “an air control system finds that a UAV enters into a restricted area, the air control system may warn the UAV or dissuade the UAV from continuing activity in said area. The restricted area may or may not be determined with aid of a geo-fencing device as described elsewhere herein. A restricted area may optionally be an allocated volume or space above an allocated region. The user may not be authorized to fly the UAV into the restricted area. The UAV may not be authorized to enter the restricted area. In some embodiments, no UAVs are authorized to enter the restricted area. Alternatively, some UAVs may be authorized to enter the restricted area, but the area may be restricted to the UAV controlled by the user”, Paragraph 463, “the air control system may prepare a list of geo-fencings to avoid for each UAV”, Paragraph 833).
Regarding Claim 21, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system logs any airspace breaches by the UASs (“the non-compliance countermeasure system may detect when an unauthorized UAV appears in a restricted airspace. A restricted airspace may be provided within boundaries of a geo-fencing device. The user and/or UAV may not be authorized to enter the restricted airspace. However, the presence of the UAV approaching or entering the restricted airspace may be detected. The UAV activity may be tracked in real-time. The UAV activity may be continuously tracked, periodically tracked, tracked according to a schedule, or tracked in response to a detected event or condition”, Paragraph 617).
Regarding Claim 22, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to send a message, such as a SMS message, to an operator of a UAS if the UAS approaches a pre-defined distance of a no fly zone (“Warning may be sent to a user via a communication connection between the air control system and the user. For example, the warning may be sent to a remote controller of the user that the user is interacting with. The user may be an individual operating the UAV when the UAV enters into a restricted area. Optionally, warning may also be sent to the UAV first, which is then sent to a user via a communication connection between the UAV and the user”, Paragraph 464, “The non-compliance countermeasure system may send out a warning when a UAV is about to engage in an activity that does not comply with a set of flight regulations for the UAV. For example, if the unauthorized UAV is about enter the restricted airspace, a warning may be provided. The warning may be provided in any manner. In some instances, the warning may be an electromagnetic or acousto-optic warning. An alert may be provided to a user of the UAV. The alert may be provided via a user terminal, such as a remote controller. A warning may be provided to the air control system and/or the UAV”, Paragraph 618).
Regarding Claim 23, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to send a message, such as a SMS message, to an operator of a UAS if the operator's UAS is on a collision course (“The first user may be notified when the second user takes over control. For instance, an alert or message may be provided to the first user. The alert or message may be provided via a remote controller of the first user. The alert may be visibly displayed, or may be audible or tactilely discernible. In some embodiments, a second user may make a request to take over control of the UAV from the first user…the second user may be able to take over control of the UAV at any time. In some instances, when a safety or security threat is ascertained, the second user may be able to take over control of the UAV. For example, if it is detected that a UAV is heading on a collision course with an aircraft, the second user may be able to take over control to avoid the UAV collision with the air craft”, Paragraphs 292-293, “When both UAVs broadcast the information, both UAVs may detect the possibility of collision and provide a course correction. In some instances, one of the UAVs may continue on its course while the other UAV takes evasive action to avoid a possible collision. In other instances, both UAVs may take some form of evasive action to avoid possible collision”, Paragraph 929).
Regarding Claim 24, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system is configured to detect attempted jamming of cellular communications with one or more UASs (“The systems and methods described herein may include detecting interference with one or more commands from the user. This may include hijacking of the UAV. The user commands may be interfered with when the user commands do not reach the UAV. The user commands may be interfered with due to a communication connection between the UAV and the hijacker. In some instances, the hijacker may attempt to jam a signal between the user and the UAV. The signal jamming may occur in response to a hijacker communication with the UAV. Alternatively, the hijacker need not be communicating with the UAV to jam a signal between a user and the UAV”, Paragraph 446).
Regarding Claim 25, Gong discloses the airspace management system of Claim 24, and Gong further discloses: in which the jamming is detected, then the airspace management system is configured to store information relating to the jamming signal associated with the one or more UASs, including one or more of: location, timing, field strength (“there may be some natural deviation between a predicted path and an actual path of the UAV. However, when a deviation is larger, there is an increased likelihood of deviation due to hijacking or malfunction, or any other compromise to the UAV. This may apply to any type of behavioral deviation of the UAV and need not be limited to flight. In some instances, the distance d may be evaluated to determine a risk of hijacking or malfunction, or any other compromise to the UAV. An indication of risk may be determined based on the distance…Factors that may be considered in determining the indication of risk may include environmental conditions (e.g., environmental climate (wind, precipitation, temperature), traffic, environmental complexity, obstructions), movement of the UAV (e.g., velocity, acceleration), communication conditions (e.g., strength of signals, likelihood of signals dropping out or the existence of interfering signals), sensitivity of the UAV type (e.g., cornering, stability), or any other factors”, Paragraphs 476-478, “an alert may indicate there is a 90% likelihood of some form of compromise, and that there is an 85% chance that compromise is due to hijacking, a 15% chance the compromise is due to communication jamming, and a 0% chance the compromise is due to UAV on-board malfunction…an indication of risk that the UAV is not operating in accordance with the one or more flight commands may comprise an indication of risk that a signal from the remote controller is jammed…”, Paragraph 484).
Regarding Claim 26, Gong discloses the airspace management system of Claim 24, and Gong further discloses: in which the jamming is detected for the one or more UASs, then the airspace management system is configured to instruct the UASs to take a specific action, such as return to operator[[;]] or execute a pre-saved route (“the systems and methods herein may permit an action to be taken in response to a detected inference with one or more commands from a user. The action may include alerting the user about the interference. The action may include alerting one or more other parties (e.g., operator or administrator of an authentication system) about the interference. The action may include on or more default actions by the UAV (e.g., landing, hovering in place, returning to a starting point)”, Paragraph 448).
Regarding Claim 27, Gong discloses the airspace management system of Claim 1, and Gong further discloses: in which the airspace management system manages airspace below a defined height, such as 500 feet (“Height and/or speed of the flight may be restricted”, Paragraph 311, “flight regulations may prevent the UAV from flying above an altitude ceiling that may be fixed or variable. In another instance, the flight regulations may prevent the UAV from flying beneath an altitude floor that may be fixed or variable. The UAV may be required to fly at an altitude between the altitude floor and the altitude ceiling. In another example, the UAV may not be able to fly within one or more ranges of altitude”, Paragraph 173, “a first zone requires that a UAV fly beneath 400 feet in altitude”, Paragraph 903).
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663